Citation Nr: 0934267	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-09 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty from April 
1966 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The same rating decision also denied service connection for 
bilateral hearing loss and tinnitus.  In his notice of 
disagreement, the Veteran included the claims for bilateral 
hearing loss and tinnitus, but the Veteran in writing 
withdrew those issues for appeal in May 2008.

During the pendency of the appeal, in a rating decision in 
May 2008, the RO increased the rating for posttraumatic 
stress disorder from 30 percent to 50 percent, effective June 
2006, the date the Veteran filed his claim with VA.  The 
Veteran continued his appeal for a higher rating.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In May 2008, the Veteran appeared at a hearing before the 
Decision Review Officer.  A transcript of the hearing is in 
the record.  In April 2009, the Veteran appeared at a hearing 
before the undersigned Veterans Law Judge. A transcript of 
the hearing is in the record.


FINDINGS OF FACT

Posttraumatic stress disorder is manifested by a disability 
picture that equates to occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as social isolation, avoidance, hypervigilance, 
depressed mood, anxiety, intrusive thoughts, and sleep 
impairment but its manifestations do not result in 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood with symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or inability to establish and maintain effective 
relationships.

CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent for 
posttraumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 1696, 1700-1701 (April 21, 2009). 

The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2006 and May 2008.  The notice 
included the type of evidence needed to substantiate the 
underlying claims of service connection, namely, evidence of 
an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.

The Veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  The notice included 
the provisions for rating the disabilities and for the 
effective date of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473, 484-86 (2006) (notice of the elements of the 
claim); and of Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008) (evidence demonstrating a worsening or increase in 
severity of a disability and the effect that worsening has on 
employment and daily life and the Diagnostic Code under which 
the claimant is rated contains criteria that would be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life).  

To the extent that the VCAA notice criteria of Vazquez-Flores 
came after the initial adjudication, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing error, however, is 
harmless.  Where, as here, service connection has been 
granted and the initial disability rating has been assigned, 
the claim of service connection has been more than 
substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once the claim of service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision rating the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an initial higher 
rating for posttraumatic stress disorder.  Dingess, 19 Vet. 
App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, records from private medical 
caregivers, and afforded the Veteran two VA examinations in 
February 2007 and July 2008.  The Veteran was afforded the 
opportunity to testify at a personal hearing at the RO before 
a local hearing officer in May 2008 and before the 
undersigned Veterans Law Judge in April 2009.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist, and there is 
no asserion to the contrary. 

Factual Background

In a rating decision in March 2007, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent rating, effective from the date the 
Veteran filed his claim for service connection.  While on 
appeal, in a rating decision in May 2008, the RO increased 
the rating to 50 percent, again effective from the date 
service connection was granted.

The Veteran first sought treatment at VA in June 2003 where 
the physician indicated depression, but the diagnosis of PTSD 
was not made until the first VA examination in February 2007.  
The Veteran reported he has had no legal problems since 
separation from service.  He never married and reported less 
contact with his sisters than in the past.  He described his 
only friends as his coworkers.  He liked solving crossword 
puzzles as a recreational activity.  He had suicidal thoughts 
in the past but never made any attempts.  He had no history 
of violence and didn't appear to have alcohol or drug 
dependence problem.  He has never had psychiatric 
hospitalization, treatment, or medication.

The examiner noted the Veteran was appropriately dressed and 
groomed and there was no unusual psychomotor activity, 
inappropriate behavior, or ritualistic behavior.  His speech 
had normal tone, volume, and pacing.  The Veteran was 
cooperative, participated actively in the interview, and his 
affect was appropriate to content of thought.  His thought 
process was logical, thought content did not reveal any 
unusual material, and there was no evidence of delusions or 
hallucinations.  The Veteran had intact judgment, good 
abstract thinking, and unimpaired cognitive ability.  The 
Veteran did not have any suicidal or homicidal thoughts as 
well as thoughts of impulsivity or violence.  Remote, recent, 
and immediate memory were all intact.

His mood, however, was somewhat constricted and reserved.  He 
also described sleeping problems.  The sleep disturbance has 
not affected his job.  He also had unpleasant dreams once or 
twice a week.  When they occurred, he awoke with distress and 
occasional heavy sweating, but he could return to sleep.  
Although he had flashbacks in the past, he did not have them 
at the time of the examination.

The Veteran had panic attacks about once a week, lasting a 
few minutes to 25 minutes, but the VA examiner did not 
believe they rose to the level of panic disorder or 
agorophobia.  He also had daily intrusive thoughts or 
recollections of combat which slows him down at work.  It 
produces a moderate level of distress but he was able to 
manage it.  He avoided activities that might remind him of 
combat (i.e.., TV news reports).  The Veteran also has to 
distract himself which indicated a moderate level of 
avoidance with some disruption of activities.  

The Veteran isolated himself from other people with severe 
feelings of detachment from most people and emotional 
numbing.  The Veteran gets irritable with people but he 
specifically avoids people so that does not happen.  He is 
watchful and had difficulty trusting people.  He had a 
decreased interest in hobbies indicating a moderate loss of 
interest.  He has difficulty concentrating but that happened 
less than 10 percent of the time.  He did not have a startle 
reaction.

The examiner diagnosed PTSD which limited the Veteran's 
ability to fully function in his job, but he stated that the 
Veteran was able to do his present job without losing time or 
having difficulty performing work tasks.  The Veteran also 
had a sense that he did not reach his full work potential 
because of the level of symptoms.  The PTSD in the Veteran 
especially exhibited a lack of being able to enjoy himself 
around people and the need to isolate himself.  The Veteran 
had no other disorders and his condition has been stable for 
years.  The VA examiner assigned a GAF score of 54 which 
indicated a moderate level of symptomatology.  

In January 2008, the Veteran was evaluated by a private 
psychologist, Dr. M.C.  Dr. C described the Veteran as mostly 
cooperative but that he could be ambivalent and had minimized 
certain information.  This centered mostly with his combat 
experience.  The Veteran went through a period of holding 
jobs for a short time.  At present, he worked in the cash 
office of a large retailer.  He worked at night and this job 
allowed him to be alone.  He was not married but lived with a 
woman.

He described difficulty with sleeping and frequently awakens 
too early without returning to sleep.  This may be due to a 
leg pain problem.  He did not have any nightmares although he 
had intrusive thoughts when awake.  He stated he did not have 
flashbacks although Dr. C believed the Veteran's description 
of intrusive thoughts included some flashbacks.  He never 
went out and preferred to do crossword puzzles.  He had no 
libido, didn't enjoy any activities, or had not joined a 
church or social organization.  His only activity consists of 
playing cards while on break with a limited number of co-
workers.  He had no suicidal plans and only wishes he was 
dead so he did not have to suffer any more panic attacks.  At 
times, the attacks prevent him from doing his work or going 
to work.

Dr. C described the Veteran's speech as overly loud and very 
rapid which could be due to hearing loss and anxiety.  He 
appeared within the range of average in terms of 
intelligence.  The Veteran's associations were logical 
although he could be quite circumstantial and a bit 
tangential in delivery, again possibly due to anxiety.  His 
affect and mood was both anxious and depressed.  He also 
displayed psychomotor movement by rapid eye movement and 
endless drumming of his feet.  He exhibited depression.  He 
did seem to be preoccupied with events in Vietnam and the war 
in Iraq.  He appeared to be compulsive and he was 
hypervigilent and highly suspicious of others.  He was not 
paranoid, delusional, or out of touch with reality.  Dr. C 
believed the Veteran had good insight to his PTSD but his 
coping judgment was poor.  His symptoms have not deteriorated 
but they have not improved either.  He assigned a GAF of 
50/56 to the diagnosis of PTSD and a diagnosis of anxiety 
disorder.

The Veteran underwent a second VA examination in July 2007.  
The examiner noted that since the last examination, the 
Veteran had not been seen at a VA mental health clinic nor 
prescribed any medications for his PTSD.  The Veteran 
described his mood as sour and believed his symptoms had 
become worse since the last examination.  He still lived with 
his partner who has lived with him for 15 years.  The 
relationship was described as supportive and stable.  Social 
contact, however, is limited to his partner.  His activities 
are limited to reading, crossword puzzles, and playing cards 
at work during lunchtime. There is no history of suicide 
attempts, violence, or assaults.

The Veteran was clean and appropriately dressed and had no 
psychomotor activity.  His speech was spontaneous, clear, and 
coherent and his attitude was cooperative, friendly, and 
attentive.  He did have a constricted affect.  He was 
oriented to time, place and person and his attention was 
intact.  His thought process and thought content were 
unremarkable.  The Examiner stated the Veteran understands 
the outcome of behavior and understood he had a problem.  He 
did not exhibit inappropriate behavior, obsessive behavior, 
homicidal or suicidal thoughts or hallucinations.  He did 
have sleep impairment with trouble getting to sleep, 
disrupted sleep and early waking.  He had a recurrent 
unpleasant dream that occurs every 8 to 10 days.  
Dissociative episodes such as flashbacks are not readily 
apparent.  The Veteran avoids most situations and effort is 
required to suppress thoughts and feelings about the combat.  
His watchfulness has increased and now he does not trust 
anyone.  His startle response has also increased.  The 
Veteran states the isolation is the most distressing although 
the arousal symptoms are also stressful.  

He had good impulse control and there were no episodes of 
violence.  He could maintain his personal hygiene although 
the PTSD slightly affected his ability to do household chores 
and a severe affect on recreational activities.  Remote, 
recent, and immediate memory were normal.  The examiner 
described the PTSD symptoms as severe.  He was capable of 
managing his financial affairs.  The Veteran was assigned a 
GAF score of 53.

The examiner noted that the Veteran worked in the cash office 
of a large retailer and missed one day work in the prior one 
year period.

Dr. C reevaluated the Veteran in September 2008 because the 
Veteran wanted to receive more benefits.  He continued to 
work at the cash counting room at the retailer were he is 
practically alone at night.  His cognitive functioning is 
better when alone.  Dr. C also believed work enabled the 
Veteran to avoid PTSD symptoms.  Sleeping continued to 
present severe difficulties.  He stated that he cared for his 
partner even though he could not open up to her and his 
libido is nonexistent.  He still had no friends and he is 
comfortable only when he is alone.  He had pervasive 
irritability but outbursts happen when he is alone. 

The Veteran told Dr. C he would not kill himself.  Dr. C is 
still not sure if the Veteran experienced flashbacks despite 
constant abreaction in his waking hours and many nightmares.  
Dr. C expressed the thought opinion that but for his job, the 
Veteran would be in a nursing home.

Dr. C observed the Veteran revealed the same types of speech, 
mood, affect, mental content, cognition, insight and judgment 
that he did in the prior evaluation.  While Dr. C believed 
the Veteran's anxiety had improved, he was now more 
depressed.  He continued to mistrust others but was not 
paranoid or delusional and within normal limits in terms of 
personality functioning.  Dr. C believe the Veteran was of 
normal, if not above normal, in intelligence but has 
significant difficulties with his powers of concentration and 
attentiveness when around another person.

Dr. C assigned a GAF of 45/50.  Dr. C believes his condition 
is deteriorating and his job success is due in part to his 
need to divert his unpleasant memories.

That same month, September 2008, VA assessed the Veteran for 
counseling and treatment of his PTSD.  At that time, he was 
assigned a GAF score of 49.

The Veteran's live-in partner has submitted a written 
statement describing him as anti-social, very cynical, and 
depressed.  He can not sleep and worries about things before 
they happen.  According to the live-in partner, the Veteran 
has nightmares and flashbacks.  She also stated that when she 
first met him, he was very affectionate but he has gotten 
worse over time and there has been no sexual relationships in 
the prior 5 years.

The Veteran testified that his job requires him to be alone 
and that is the way he prefers it.  He described it as the 
perfect job for him.  Occasionally, while working, he will 
experience intrusive thoughts, lose track of where he was, 
and have to start over.  The Veteran also testified that he 
will be at home and become extremely terrified if the 
doorbell rings.  He freezes and will not answer the door even 
if it is a neighbor.  He and his live-in partner will go to a 
restaurant but it is always the same one.  She will go to 
movies alone and the Veteran stays at home.  He can and does 
go grocery shopping.  He stated the closest friends he has 
are the few co-workers he plays cards with.  His store 
manager does know about his problem.  He did testify does not 
get violent recognizing that it is not worth the trouble.

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126- 27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).

The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002)

Post-traumatic stress disorder is rated under Diagnostic Code 
9411 under the General Rating Formula for Mental Disorders.

The criteria for the next higher rating, a 70 percent rating, 
are occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130.

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for the next higher rating have been met.  It is the effect 
of the symptoms, rather that the presence of symptoms, 
pertaining to the criteria for the next higher rating, 70 
percent rating, that is determinative.

Different examiners at different times will not describe the 
same disability in the same language.  Features of the 
disability which must have persisted unchanged may be 
overlooked, or a change for the better or worse may not be 
accurately appreciated or described.  It is the 
responsibility of fact finder to interpret reports of 
examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  38 C.F.R. § 4.2.

To that end, the Global Assessment Function score helps to 
evaluate a disability. The Global Assessment of Function 
(GAF) score reflects the psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness. GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g. suicidal ideation or severe 
obsessional rituals), or any other serious impairment in 
social or occupational functioning. A GAF score from 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

While the GAF score is relevant evidence, the GAF score alone 
is neither statutorily nor regulatory controlling in rating a 
psychiatric disorder, rather the rating is determined by the 
application of the Rating Schedule, 38 C.F.R. Part 4, as 
explained above.


Analysis

Clearly, the Veteran's PTSD has caused occupational and 
social impairment to the point where he has difficulty 
maintaining effective work and social relationships, but not 
to a level where he is unable to establish and maintain 
effective relationships.

The record shows that the Veteran has a job where he works by 
himself and is not involved with customers.  He works a full 
week.  The Veteran has emphasized that it is the only job 
that is perfect for him because of his PTSD symptoms.  
Nevertheless, it is apparent that his job is a strength for 
him and he uses the job to help him cope with his PTSD 
symptoms.  Occasionally, his intrusive thoughts will disrupt 
him and he loses track of what he is doing.  He still is able 
to perform his job duties to the satisfaction of his 
employers.  The salient point regarding occupational 
impairment is that the Veteran can function independently.

The Board acknowledges the Veteran has displayed severe 
social impairment preferring an isolated lifestyle.  His PTSD 
symptoms have caused him to remain distant from family 
members. Yet, the Veteran has remained in a long term 
relationship and he has at least some relationship with his 
co-workers by playing cards with them during lunch hour.

Furthermore, anger, antisocial manner, and deficiencies in 
thinking are not problems for the Veteran, nor has he not 
displayed any serious suicidal thoughts.  While Dr. C 
believed the Veteran had a deficiency in judgment, the VA 
examiners did not make the same finding.  Further, the 
Veteran has not displayed signs of obsessional or ritual 
behavior; speech dysfunction that is illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently; spatial 
disorientation; or neglect of personal appearance and hygiene

After reconciling the treatment records of Dr. C and the 
report of VA examination into a consistent disability 
picture, the Board finds that throughout the appeal period, 
the Veteran's post- traumatic stress disorder has 
consistently been assigned GAF scores in the range of 45 to 
54. The GAF score of 54 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). The GAF score of 45 represents serious 
impairment with no friends or the inability to keep a job.  
After a review of the entire record, the Board concludes that 
GAF score of 45 reflects the Veteran's social isolation more 
than occupational impairment since the Veteran has remained 
employed.

Finally, the Veteran's symptoms of anxiety, depression, sleep 
disturbance, suspiciousness, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective social relationships are encompassed in the 50 
percent rating.  As for his symptoms such as nightmares, 
intrusive thoughts, startle response, hypervigilance, 
avoidance of anything that arouse recollections of his 
Vietnam experiences, and even the Veteran's severe avoidance 
of people, while these symptoms also result in reduced 
reliability and productivity, they do not equate to the 
criteria for a 70 percent rating, namely, occupational and 
social impairment with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107.

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria because the rating criteria 
reasonably describe the Veteran's disability level and the 
level of disability is contemplated by the Rating Schedule 
and the assigned schedular evaluation is therefore adequate 
and no referral for consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) is necessary.




ORDER

An initial rating higher than 50 percent for posttraumatic 
stress disorder is denied



____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


